Coleman, J.
(concurring in part, dissenting in part) — I agree with the majority’s opinion in all respects except one. I believe that it is inconsistent with the legislature’s intent and the Growth Management Act (GMA), chapter 36.70A RCW, to exclude land subject to vested development applications from consideration when determining what territories to include in an urban growth area. Although this question is largely academic because of this court’s conclu*579sion that the Bear Creek island area was properly designated urban as a fully contained community, I write separately because, in light of the stated purposes and mandates of the GMA, greater deference should be paid to King County’s (County’s) decision to designate Bear Creek island as urban.
The GMA was enacted to reduce sprawling, low-density development and encourage development in urban areas. Ass’n of Rural Residents v. Kitsap County, 141 Wn.2d 185, 197-98, 4 P.3d 115 (2000) (Talmadge, J., dissenting). One of the means of accomplishing these goals was to designate urban growth areas (UGAs) under RCW 36.70A.110(1) to concentrate growth in particular areas. RCW 36.70A.110(1) allows only the following types of territories to be designated as urban:
• Territory that is “already characterized by urban growth”;
• Territory that is adjacent to territory that is already characterized by urban growth; and
• Territory designated as a new “fully contained community.”
“Urban growth” is a defined term, explained in RCW 36.70A.030(17) as follows:
“Urban growth” refers to growth that makes intensive use of land for the location of buildings, structures, and impermeable surfaces to such a degree as to be incompatible with the primary use of land for the production of food, other agricultural products, or fiber, or the extraction of mineral resources, rural uses, rural development, and natural resource lands designated pursuant to RCW 36.70A.170. A pattern of more intensive rural development, as provided in RCW 36-,70A.070(5)(d), is not urban growth. When allowed to spread over wide areas, urban growth typically requires urban governmental services. “Characterized by urban growth” refers to land having urban growth located on it, or to land located in relationship to an area with urban growth on it as to be appropriate for urban growth.
*580The Central Puget Sound Growth Management Hearings Board (Board) determined that “characterized by urban growth” is a phrase that must be applied in the present tense and that refers to the actual built environment. I agree with the first part of the Board’s conclusion — the language in RCW 36.70A.110(1) certainly applies in the present tense — but the Board’s interpretation of “urban growth” as applying only to physical structures on the land, and not taking into account completed development applications, is erroneous.
The statutory definition of “urban growth” does not compel the conclusion that the legislature was referring solely to physical structures upon the land. The definition is somewhat circular, but it states that “ ‘[u]rban growth’ refers to growth that makes intensive use of land for the location of buildings, structures, and impermeable surfaces.” The plain meaning of “growth” is “the process of growing.” This language is sufficiently amorphous to take in account the various stages of development that can occur, from idea, to planning, to application, and finally to construction. Had the legislature intended to limit counties to consideration of physical man-made structures, it could have done so, but it did not. It could also have avoided the demonstrative term “refers to,” by using more limiting, exclusive language. Under the definition approved by the legislature, territory already committed to the process of growing in a manner incompatible with rural uses can be considered for an urban designation, and indeed it would be inconsistent with the goals of the GMA not to. It can also be argued that the use of the term “characterized by” contemplates a broader, more abstract approach to determining what areas should be designated as urban. While there is always a possibility that construction may never occur, an area of land already committed to urban development from the County’s perspective bears characteristics of urban use that should not be ignored in the planning process. Here, the County recognized that a rural designation would not prevent construction of “additional sprawling, suburban-*581style subdivisions” consisting of more than 2,000 one acre lots vested under the pre-GMA completed applications. Consequently, it determined that it was preferable to designate Bear Creek island as urban to allow for more concentrated growth in an urban planned development that would further the GMA goals of protecting the environment, reducing sprawl, and providing affordable housing.
The Washington State Department of Community, Trade and Economic Development (CTED), the state agency formed to provide GMA guidance to local governments and promulgate regulations, has issued two publications supporting this interpretation. In advising cities and counties on the potential confusion surrounding how to treat vested development applications during the UGA designation process, the CTED endorsed inclusion of subdivided developments, whether built or unbuilt, in UGAs as a logical and effective means of furthering the goals of the GMA. Specifically, it advised that vested development applications should be treated as already constructed for the purpose of deciding which lands to include in UGAs. Although the CTED publications are not entitled to deference as a matter of law, their expertise and the uniformity they have provided should be acknowledged in this complex area of the law.
Lastly, the legislature foresaw that the counties and cities planning for growth would be faced with many difficult decisions affected by a multitude of factors unique to each region. RCW 36.70A.3201 contains a statement of intent that reflects a high degree of deference to the actions of counties and cities, consistent with the requirements and goals of the GMA. It states:
In amending RCW 36.70A.320(3) by section 20(3), chapter 429, Laws of 1997, the legislature intends that the boards apply a more deferential standard of review to actions of counties and cities than the preponderance of the evidence standard provided for under existing law. In recognition of the broad range of discretion that may be exercised by counties and cities consistent with the requirements of this chapter, the legisla*582ture intends for the boards to grant deference to counties and cities in how they plan for growth, consistent with the requirements and goals of this chapter. Local comprehensive plans and development regulations require counties and cities to balance priorities and options for action in full consideration of local circumstances. The legislature finds that while this chapter requires local planning to take place within a framework of state goals and requirements, the ultimate burden and responsibility for planning, harmonizing the planning goals of this chapter, and implementing a county’s or city’s future rests with that community.
RCW 36.70A.320(3) acknowledges that counties must balance priorities and options for action in “full consideration of [local circumstances],” yet the Board’s decision here seeks to artificially deprive the County of the right to fully consider local circumstances. In the absence of a definition of “urban growth” that limits counties to considering only completed construction when designating UGAs, it appears contrary to the goals of the GMA to interpret “urban growth” in a manner that would promote sprawl. I therefore respectfully dissent.
Review granted at 152 Wn.2d 1012 (2004).